Citation Nr: 0407970	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for multinodular 
goiter, with hyperprolactinemia and empty sella syndrome, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a videoconference 
hearing before a member of the Board (now Veterans Law Judge) 
in June 2001.  
The case was remanded by the Board in September 2001.  


FINDINGS OF FACT

1.  The appellant without good cause failed to report for a 
VA examination scheduled in September 2002 in order to 
properly adjudicate her claim for an increased evaluation for 
multinodular goiter with hyperprolactinemia and empty sella 
syndrome.

2.  The veteran has two to three headaches per week which on 
occasion are severe requiring her to stop any activity and 
rest.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for 
multinodular goiter with hyperprolactinemia and empty sella 
syndrome is denied as a matter of law. 38 C.F.R. § 3.655 
(2003).

2.  The criteria for a 10 percent rating for headaches have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  With regard to number 4, the General 
Counsel has held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a letter dated in May 2002 and a 
Supplemental Statement of the Case, dated in February 2003 
that provided notification of the information and medical 
evidence necessary to substantiate this claim.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded the opportunity for a VA examination during 
the course of this claim and received a hearing before the 
undersigned Veterans Law Judge in September 2001.  

The Board notes that the May 2002 letter and the February 
2003 supplemental statement of the case were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13, 2004).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Review of the record shows that service connection was 
granted for the veteran's thyroid disorder by rating decision 
of the RO in August 1995 on the basis that the veteran had 
manifested a thyroid nodule during service.  The current 10 
percent rating was assigned at that time.  Service connection 
for headaches was granted by rating decision dated in 
September 1996 on the basis that this disorder was related 
and secondary to the veteran's service connected thyroid 
disability.  The current noncompensable evaluation was 
assigned at that time.  The veteran submitted a claim for an 
increased rating in July 1998.

VA outpatient treatment records, dated from January to June 
1998, include the results of an ultrasound that showed a 5 mm 
nodule in the midpole of the right thyroid gland and an 
enlarged left lobe of the thyroid gland that were unchanged 
from a previous study performed in April 1995.  On 
evaluation, it was noted that the veteran was able to run 2 
miles 5 times per week.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran's history of thyroid enlargement was 
reviewed.  It was noted that no treatment had been 
recommended for the disorder until she had been placed on 
Bromocriptine for increased prolactin levels in 1995.  A 
biopsy performed in 1995 was reportedly benign.  She was on 
no current treatment for her thyroid disorder.  She 
complained of weight gain, but did not complain of being hot 
or cold.  On evaluation she was well nourished and well 
developed.  A nodular lesion was palpated in the left lower 
pole of the thyroid gland.  Her skin was within normal limits 
and she had no hoarseness.  Cardiac examination revealed a 
regular rate, with a 1/6 systolic murmur heard best at the 
left sternal border.  Lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  Abdomen was 
obese without organomegaly, masses or tenderness.  Bowel 
sounds were normoactive.  There was no peripheral edema.  The 
diagnoses were multinodular goiter, clinically and per lab 
euthyroid, and hyperprolactinemia.  

A neurologic evaluation was also performed by VA in August 
1998.  At that time, she complained of increased headaches.  
She stated that she had them two or three times per week, but 
she did not consider them to be disabling.  They were of a 
pressure as well as a throbbing type that usually began in 
the frontal regions and might spread around.  They were not 
accompanied by other significant symptoms.  They responded to 
some extent, but not completely, to analgesics.  There were 
no other significant neurologic symptoms.  Neurological 
examination was generally within normal limits.  The 
impression was headaches, as described.  

Additional VA outpatient treatment records, dated from 
February 1999 to July 2001 have been received.  These show 
treatment for several disorders, including her service 
connected thyroid condition.  

The veteran testified at a hearing before a member of the 
Board (now Veterans Law Judge) in June 2001.  At that time, 
she complained of often having sore throats for which she 
took throat lozenges, and of having headaches.  She described 
her headaches as normally lasting two days and that she could 
sleep them off, but often took Tylenol.  She stated that her 
sore throats had been related to her thyroid disorder by her 
physician.  She also stated that she experienced tiredness, 
but that her disabilities had not caused her to miss work.  

An examination was conducted by VA in September 2002.  At 
that time, the veteran stated that her headaches were of a 
throbbing nature and sometimes accompanied by light and sound 
sensitivity.  Over the last year, they had been nearly daily.  
Over the last three months she began having sharp, stabbing 
pain above one eye, which evolved into the throbbing pain 
over both eyes, spreading to the temples and up to the vertex 
of the head.  The headaches occurred about once or twice per 
week.  The current headache had lasted two days.  She 
experienced sound sensitivity, movement sensitivity and 
tenderness to touch.  Light did not bother her as much as it 
used to.  On examination, she was in no acute distress.  
Neurological evaluation was basically normal except for some 
lack of sensation in the ulnar nerve distribution that the 
examiner was not associated to her headache disorder.  It was 
noted that she had headaches two to three times a week.  When 
her headaches were severe, they caused her to stop her 
activities and rest.  

The VA medical facility noted that the veteran had called and 
cancelled the VA examination that was to evaluate her thyroid 
disorder.  She did not request to re-schedule.

A supplemental statement of the case, furnished in February 
2003, included38 C.F.R. § 3.655 (2003).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Migraine Headaches

Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling; with characteristic 
prostrating attacks averaging one in two months over the last 
several months, a 10 percent rating is warranted; with less 
frequent attacks, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.124a, Code 8100.

The veteran has headaches two to three times per week.  The 
VA examiner indicated that when her headaches were severe, 
they caused her to stop her activities and rest.   Based on 
this evidence the Board finds that the degree of disability 
resulting from the headaches more nearly approximate the 
criteria for the next higher evaluation per 38 C.F.R. § 4.7 
(2003).  Accordingly, a 10 percent rating is warranted.

However, this same evidence does not show prostrating attacks 
occurring on an average of once a month of the last several 
months.  Thus a rating in excess of 10 percent is not 
warranted.

Multinodular goiter, with hyperprolactinemia and empty sella 
syndrome

For hypothyroidism, with fatigability, or where continuous 
medication is required for control, a 10 percent rating is 
warranted; a 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

The veteran failed to report for a VA examination scheduled 
in September 2002 and did not provide an explanation.  Thus, 
the Board, in accordance with the provisions of 38 C.F.R. § 
3.655(b), must deny his claim for an increased evaluation.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for multinodular goiter, with 
hyperprolactinemia and empty sella syndrome is denied.  

An increased rating of 10 percent for headaches is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



